Dismissed and Memorandum Opinion filed February 21, 2008







Dismissed
and Memorandum Opinion filed February 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00745-CV
____________
 
DOV AVNI KAMINETZKY a/k/a DOV AVNI, Appellant
 
V.
 
MISSION BEND NO. 5 HOME ASSOCIATION, INC., Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2005-50707
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 12, 2007.  The reporter=s record was filed on October 24,
2007.  The clerk=s record was filed on October 26, 2007.  Appellant=s brief was due November 26, 2007,
but it was not filed.  No motion for extension of time to file appellant=s brief was filed.




On
December 13, 2007, this court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before January 14, 2008, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).  Appellant did not file a brief or a motion for
extension of time.  Instead, he filed a motion to abate the appeal pending
rulings in the trial court.  On February 7, 2008, the court denied the motion.
To date,
no brief or motion for extension of time has been filed.  Accordingly, the
appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 21, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.